People v Guerro-Bueso (2021 NY Slip Op 06625)





People v Guerro-Bueso


2021 NY Slip Op 06625


Decided on November 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
LARA J. GENOVESI
DEBORAH A. DOWLING, JJ.


2020-03882
 (Ind. No. 19-00171)

[*1]The People of the State of New York, respondent,
vLuis Fernando Guerro-Bueso, appellant.


James D. Licata, New City, NY (Lois Cappelletti of counsel), for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Carrie A. Ciganek of counsel; Meghan E. Garvey on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (Kevin F. Russo, J.), rendered January 6, 2020, convicting him of rape in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the appeal is dismissed as academic.
The defendant's contention that the sentence imposed was excessive has been rendered academic, since the maximum expiration date of his sentence has passed (see People v Reyes-Lopez, 189 AD3d 1269; People v Vasquez, 170 AD3d 758).
CHAMBERS, J.P., MILLER, GENOVESI and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court